Filed 1/12/15 In re Salinas CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re LUIS ANGEL SALINAS                                            D065052

on                                                                  (Imperial County
                                                                    Super. Ct. No. EHC01780)
Habeas Corpus.



         Petition for Writ of Habeas Corpus. Relief granted.

         Janice R. Mazur, under appointment by the Court of Appeal, for Petitioner.

         Kamala D. Harris, Attorney General, Jennifer A. Neill, Assistant Attorney

General, Phillip J. Lindsay and Gregory J. Marcot, Deputy Attorneys General, for

Plaintiff and Respondent.

         Petitioner Luis Salinas is serving a prison sentence of 25 years to life. In 2012,

Salinas was notified he was being investigated as a prison gang associate and was placed

in the institution's security housing unit (SHU) pending completion of the investigation.

The investigation ultimately validated Salinas as an associate of the Mexican Mafia

(EME) prison gang. Salinas remained in the SHU for approximately 10 months, during
which time he was statutorily precluded from earning postconviction custody credits

because of his placement in the SHU. (Pen. Code, § 2933.6, subd. (a).)

       Salinas petitioned this court for a writ of habeas corpus alleging the gang-

validation procedures employed by California's prison system violated his due process

rights under Wolff v. McDonnell (1974) 418 U.S. 539 (Wolff) insofar as the regulatory

scheme imposed a blanket ban on his right to call and confront witnesses. He

alternatively argues that, even if the decision validating him as a gang member is not

reversible per se based on denial of his due process rights under Wolff, the decision

validating him as a gang member should be reversed because the evidence did not satisfy

the required showing for validating him as a gang member. We conclude the gang

validation process, as applied to Salinas here, resulting in the loss of custody credits,

denied Salinas the due process right to seek to call witnesses as mandated by Wolff.1

                   FACTUAL AND PROCEDURAL BACKGROUND

       The pertinent facts are largely undisputed. In October 2012 Salinas was notified

that an investigation had been completed into his alleged status as an "associate" with a



1      Our conclusions here are limited to the scheme for gang validation in effect and
applied to Salinas. We note, however, that it appears California has drastically
overhauled the validation process by the adoption of extensive amendments that became
effective October 17, 2014. (See http://www.cdcr.ca.gov/Regulations/Adult_Operations/
docs/NCDR/2014NCR/14-02/Final_Text_of_Adopted_Regulations_STG.pdf.)
Accordingly, our opinion will refer to the applicable provision of title 15 of the California
Code of Regulations, as was operative and applicable to Salinas's validation, as the
"former section" when the new regulatory scheme appears to have replaced the former
regulatory section in effect at the time of Salinas's validation. All further statutory
references are to title 15 of the California Code of Regulations unless otherwise noted.

                                              2
prison gang,2 the EME, and stated there was sufficient evidence to validate that

determination. The October 2012 notice identified and disclosed four "source" items

upon which the validation relied, including (1) a piece of paper found in Salinas's cell

containing a Matlactomei symbol, which is a symbol "used by Mexican Mafia

associates"; (2) a confidential memo reporting staff found a note (also known as a "kite")

recovered in the administrative segregation unit identifying Salinas as "having the ability

to refer other inmates in their effort to communicate with associates or members"; (3) a

confidential memo stating staff found a note allegedly authored by Salinas under his gang

moniker (Red) referring to another validated gang member (Goofy) and concerning the

rules of conduct for gang members; and (4) a piece of paper found in Salinas's cell

containing the name, California Department of Corrections and Rehabilitation (CDCR)

number, and address of a validated EME associate, Raymond Tarin (also known by the

moniker "Goofy"), which gave Salinas "the ability to communicate and conduct illegal

gang activities on behalf of EME."

       At the same time Salinas received the October 2012 notice, he was relocated into

the SHU pending completion of the investigation of his gang status. Salinas met with

investigators and provided oral and written responses to each of the four validation

sources, stated there was more than one prisoner with the moniker "Red," and denied

being involved with gangs. The investigators concluded Salinas's claims had no merit



2      A gang "associate" was described in the former administrative regulations as "an
inmate/parolee or any person who is involved periodically or regularly with members or
associates of a gang." (Former § 3378, subd. (c)(4).)
                                             3
and forwarded the validation packet to the office of correctional safety (OCS) for review.

Officials reviewed the validation and in March 2013 found, pursuant to the validation

requirements of former section 3378, that all of the four source items met the validation

requirements, and therefore validated Salinas as an associate of the EME prison gang.

       Salinas pursued and exhausted his administrative remedies, and his petition for

writ of habeas corpus in the superior court was denied. Shortly before his petition for

writ of habeas corpus in the superior court was denied, he was removed from the SHU

and placed in the general population under a two-year pilot project.

       Salinas petitioned this court for a writ of habeas corpus and, after considering the

Attorney General's informal response, we issued an order to show cause why the relief

requested should not be granted, and appointed counsel for the petitioner. The Attorney

General filed a return, and Salinas filed a traverse to the return.

                               THE COMPETING CLAIMS

       Salinas contends the procedures for gang validation must comply with the due

process protections required by Wolff because the consequences attending validation

include the loss of the inmate's ability to earn "custody credits," and he contends the

procedures applied to him did not comply with Wolff because an inmate was prohibited

from calling witnesses when contesting the prison authority's determination.3 The



3      Salinas also contends that, even assuming he was not denied his due process rights
under Wolff, the four source items on which the validation relied in this case were
insufficient under the guidelines for gang validation. The People counter that we should
decline to provide for judicial review of the evidentiary basis for gang validation
decisions but, if such review is warranted, we should apply the extremely deferential
                                               4
People contend the due process protections required by Wolff concerning witnesses do

not apply to gang validation proceedings but, even if Wolff's protections might apply,

Salinas lacks standing to raise the instant due process challenge because he ceased losing

custody credits when he was removed from the SHU and placed in the general

population.

                                    RELEVANT LAW

       A. The Gang Validation Process

       "Prison regulations promulgated by [CDCR] set forth the procedures and

substantive requirements for validating an inmate as a member or associate of a prison

gang. Because gangs 'present a serious threat to the safety and security of California

prisons' [citation], validation of an inmate as a gang member or associate can result in the

inmate's placement in a [SHU]." (In re Cabrera (2012) 55 Cal.4th 683, 685.)

       Procedural Protections

       The regulatory scheme applicable at the time Salinas was validated provided that

an Institutional Gang Investigator (IGI) would investigate a suspected gang associate to

determine if there is sufficient evidence (the "source items") to validate the inmate as an

associate. (Former § 3378, subd. (c).) The IGI would then submit his or her findings

verifying an inmate's gang identification to the OCS for validation. (Id. at subd. (c)(6).)

Before submitting the validation package to the OCS, the IGI must interview the subject


"some evidence" test and conclude there was some evidence to support the validation
decision in this case. Because of our conclusion that Salinas's validation decision was
reached without affording him the due process rights required by Wolff and therefore
must be vacated, it is unnecessary to reach this secondary set of arguments.
                                             5
of the investigation, who must also be given an opportunity to be heard in regard to the

source items used in the validation review, and must receive written notice at least 24

hours in advance of the interview. (Id. at subd. (c)(6)(A) & (B).) All source items

referenced in the validation must be disclosed to the inmate at the time of notification,

and he must be given copies of all nonconfidential documents and a CDC Form 1030

(Confidential Information Disclosure Form) for any confidential information used in the

validation review. (Id. at subd. (c)(6)(C).) The IGI must document the interview and

include a record of the inmate's opinion on each of the source items used in the

validation, and the documented interview must be submitted with the validation package

to the OCS to consider in connection with its approval or rejection of the validation. (Id.

at subd. (c)(6)(D) & (E).)

       The Evidentiary Basis: Source Items

       "The validation of either a gang member or associate requires the recognition of

three reliable source items indicative of active association with the gang, and at least one

of those sources must constitute a direct link to a current or former validated gang

member or associate." (In re Fernandez (2013) 212 Cal.App.4th 1199, 1205, fn.

omitted.) The regulatory scheme applicable at the time Salinas was validated listed

numerous categories of source items indicative of association with validated gang

affiliates, including tattoos and symbols distinctive to the gang, written material or

communications evidencing gang activity, and the inmate's association with validated

gang affiliates. (Former § 3378, subd. (c)(8).) At least one of those sources must be a



                                              6
direct link to a current or former validated gang member or associate. (Id. at subd.

(c)(3).)

       Some source items may be deemed confidential. These include information that,

if known to the inmate, would endanger the safety of any person, and information that

would jeopardize the security of the institution. (§ 3321, subds. (a)(1) & (2).) When

confidential information was relied on to validate an associate, the inmate was given the

CDC Form 1030 (Confidential Information Disclosure Form) (former § 3378, subd.

(c)(6)(C)), which disclosed as much information as possible without identifying the

source of that information. (§ 3321, subd. (b)(3)(B).)

       The Consequences of Gang Validation

       "[T]he validation of an inmate as a gang member or associate, like a prison

disciplinary decision, can implicate the inmate's credits, thereby affecting the inmate's

sentence, as well as significantly affecting his housing assignment and other conditions of

confinement." (In re Fernandez, supra, 212 Cal.App.4th at 1215.) For example,

"[e]xcept as provided at section 3335(a), section 3378(d) and subsection (c)(5), a

validated prison gang member or associate is deemed to be a severe threat to the safety of

others or the security of the institution and will be placed in a SHU for an indeterminate

term" (former § 3341.5, subd. (c)(2)(A)(2)), which precludes the inmate from earning

custody credits. (Pen. Code, § 2933.6, subd. (a).) Additionally, validation of an inmate

as a gang member or associate and concomitant loss of custody credits can adversely

impact the inmate's ultimate length of confinement both by delaying his initial eligibility



                                             7
for a parole suitability hearing4 (Pen. Code, § 3046) and by providing the parole

authority with an evidentiary basis for concluding his behavior while incarcerated renders

him unsuitable for parole. (§ 2402, subd. (c)(6) [circumstances tending to establish

unsuitability for parole include that prisoner engaged in serious misconduct while in

prison].)

       Wolff and Other Decisional Law

       "In [Wolff], the Court held that due process requires procedural protections before

a prison inmate can be deprived of a protected liberty interest in good time credits."

(Superintendent, Massachusetts Correctional Institution v. Hill (1985) 472 U.S. 445, 453

(Hill).) Wolff held that, before a state may revoke or withhold good time credits, inmates

must receive three procedural protections: (1) advance written notice of the allegations

against them, (2) an opportunity to call witnesses and present documentary evidence in



4       In this proceeding, the People argue in part that due process protections in the
gang validation process are inappropriate precisely because loss of custody credits
"merely affects the timing of his initial parole consideration hearing." In Wolff, which
established the due process protections Salinas now claims to be applicable, the court
observed that, although loss of custody credits does not visit "the same immediate
disaster that the revocation of parole is for the parolee," the loss of such credits "can
postpone the date of eligibility for parole and extend the maximum term to be served, but
it is not certain to do so, for good time may be restored. Even if not restored, it cannot be
said with certainty that the actual date of parole will be affected; and if parole occurs, the
extension of the maximum term resulting from loss of good time may affect only the
termination of parole, and it may not even do that. The deprivation of good time is
unquestionably a matter of considerable importance. The State reserves it as a sanction
for serious misconduct, and we should not unrealistically discount its significance."
(Wolff, supra, 418 U.S. at p. 561, italics added.) Thus, although Wolff acknowledged loss
of credits may merely serve to delay parole, it nevertheless concluded some level of due
process was required if the state moved to require the inmate to forfeit those credits and
thereby delay his parole.
                                              8
their defense, and (3) a written statement by the factfinder of the evidence relied on and

the reasons for the decision. (Wolff, supra, 418 U.S. at pp. 563-567.)

       Wolff acknowledged the opportunity to call witnesses was not absolute, but could

be limited to those instances "when permitting him to do so will not be unduly hazardous

to institutional safety or correctional goals." (Wolff, supra, 418 U.S. at p. 566.) One

court, discussing the ambit of Wolff's qualified right to call witnesses, explained that

"[j]ail officials need not provide inmates an unfettered right to call witnesses, but they

must make the decision whether to allow witnesses on a case-by-case basis, examining

the potential hazards that may result from calling a particular person. [Citation.] '[A]

blanket denial of permission for an inmate to have witnesses physically present during

disciplinary hearings is impermissible, even where jail authorities provide for

interviewing of witnesses outside the disciplinary procedure.' [Quoting Mitchell v.

Dupnik (9th Cir. 1996) 75 F.3d 517, 525.]" (Serrano v. Francis (9th Cir 2003) 345 F.3d

1071, 1079.)

                                        ANALYSIS

       Our review of California's gang validation process applicable at the time Salinas

was validated convinces us the significant adverse consequences ordinarily attending

such determination, which in fact were visited on Salinas,5 mandate that the state comply



5      The People argue that because Salinas was reintegrated into the general population
under a pilot program after only an approximately 10-month stay in the SHU, he is not
continuing to suffer a loss of custody credits and therefore does not have any injury.
However, Salinas lost some custody credits during this period and therefore has suffered
an injury giving him standing to seek the present relief. Moreover, the gang validation
                                              9
with the minimum procedural due process protections outlined on Wolff before it may

deny an inmate custody credits based on a gang validation determination. Certainly,

"[t]he due process clause does not, standing alone, confer a protected interest in

preventing adverse state action during incarceration, nor does it protect against every

change in the conditions of confinement having an adverse impact on the prisoner." (In

re Johnson (2009) 176 Cal.App.4th 290, 297.) However, where disciplinary decisions do

result in a denial of custody credits, there is a "line of cases . . . hold[ing] that, because

California and other states have legislatively granted inmates the right to conduct credits

and created specific statutory and administrative procedural safeguard mechanisms that

must be invoked before an inmate can be deprived of conduct credits, a vested liberty

interest protected by the due process clause is created." (Ibid.)

       As this court previously recognized, "where as here, 'the State ha[s] created the

right to good time [credits] and itself recogniz[es] that its deprivation is a sanction

authorized for major misconduct,' a prisoner's interest in retaining good conduct credits

'has real substance and is sufficiently embraced within Fourteenth Amendment "liberty"

to entitle him to those minimum procedures appropriate under the circumstances and

required by the Due Process Clause to insure that the state-created right is not arbitrarily

abrogated.' [Citation.] Consequently, before a prisoner can be deprived of good conduct

continues to hang as a Sword of Damocles over Salinas, both because it could subject
him to being placed in the SHU (with the accompanying loss of custody credits) and also
could provide a basis for denial of parole at his delayed parole hearing dates. (See
§ 2402, subd. (c)(6) [unsuitability may be premised on prisoner having engaged in
serious misconduct in prison]; cf. In re Sanchez (2012) 209 Cal.App.4th 962 [Board of
Parole Hearings citing continued involvement with prison gangs as militating against
grant of parole].)
                                               10
credits, the state must provide: '(1) advance written notice of the disciplinary charges; (2)

an opportunity, when consistent with institutional safety and correctional goals, to call

witnesses and present documentary evidence in his defense; and (3) a written statement

by the factfinder of the evidence relied on and the reasons for the disciplinary action.'

[Quoting Hill, supra, 472 U.S. at p. 454.]" (In re Rothwell (2008) 164 Cal.App.4th 160,

165 [concluding in dicta that Wolff's procedural protections apply in administrative

proceeding that found prisoner committed rules violation resulting in forfeiture of 151

days of good conduct credits].)

       The scheme in effect at the time Salinas was validated did not provide the inmate

with the ability to call witnesses.6 Although Wolff recognized an "inmate facing

disciplinary proceedings . . . would normally be entitled to present witnesses," it did so

with the recognition that "[p]rison officials must have the necessary discretion to keep the

hearing within reasonable limits and to refuse to call witnesses that may create a risk of

reprisal or undermine authority," and therefore concluded the officials "must have the

necessary discretion" to deny an inmate the right to call witnesses when considerations of

institutional safety or correctional goals would be impinged. (Wolff, supra, 418 U.S. at

p. 566.) We agree with the court in Serrano v. Francis, supra, 345 F.3d 1071 that,

although "[j]ail officials need not provide inmates an unfettered right to call witnesses,

. . . they must make the decision whether to allow witnesses on a case-by-case basis,



6      Although the validity of the newly enacted scheme is not before us in this
proceeding, it appears the new scheme provides at least the potential for an inmate to
seek to obtain evidence from witnesses. (See § 3378.2, subd. (d).)
                                             11
examining the potential hazards that may result from calling a particular person.

[Citation.] '[A] blanket denial of permission for an inmate to have witnesses physically

present during disciplinary hearings is impermissible . . . .' " (Serrano, at p. 1079.) Other

courts have reached similar conclusions and, interpreting Wolff, have disapproved blanket

policies categorically excluding witnesses from the hearing. (See Ramer v. Kerby (10th

Cir. 1991) 936 F.2d 1102, 1105 ["The decision whether to grant a request to call or

confront a particular witness, however, must be made on an individualized basis. A

refusal to permit a staff member to testify based solely on a blanket policy excluding the

testimony of a certain class of individuals does not satisfy the requirement of the

individualized determination established by the Supreme Court in Wolff."]; accord,

Grandison v. Cuyler (3d Cir. 1985) 774 F.2d 598, 604; King v. Wells (6th Cir. 1985) 760

F.2d 89, 93; Dalton v. Hutto (4th Cir. 1983) 713 F.2d 75, 78.)

       We recognize that the court in In re Fernandez, supra, 212 Cal.App.4th 1199

upheld the validation process even though the scheme did not permit an inmate to call

witnesses. However, Fernandez's entire analysis of this issue was limited to the

following statement:

          "It is true that the validation process does not encompass calling
          witnesses. But, as noted, the United States Supreme Court has
          indicated this is not required if institutional safety and correctional
          goals would be unduly jeopardized. Here, the context is prison
          gangs and institutional safety where the calling of witnesses, at a
          minimum, is problematic, given both the security concerns and
          confidential nature of the material used in the validation process.
          [Citing Wolff, at p. 566.] As also noted by the Supreme Court:
          'Prison security, imperiled by the brutal reality of prison gangs,
          provides the backdrop of the State's interest [in the level of due
          process to afford]. Clandestine, organized, fueled by race-based

                                             12
           hostility, and committed to fear and violence as a means of
           disciplining their own members and their rivals, gangs seek nothing
           less than to control prison life and to extend their power outside
           prison walls.' [Quoting Wilkinson v. Austin (2005) 545 U.S. 209,
           227.] [¶] Thus, we conclude that the failure to provide for witnesses
           is consistent with the United States Supreme Court's determination
           that procedural protections less demanding than those required by
           Wolff may be employed '[w]here the [proceeding at issue] draws
           more on the experience of prison administrators, and where the
           State's [due process] interest implicates the safety of other inmates
           and prison personnel . . . .' [Quoting Wilkinson, at pp. 228-229.]"
           (In re Fernandez, supra, 212 Cal.App.4th at pp. 1216-1217.)

       We believe this analysis was erroneous and should not be followed. First,

although briefly citing Wolff, the Fernandez court does not reconcile its approval of a

blanket policy of prohibiting witnesses with Wolff's observation that an "inmate facing

disciplinary proceedings . . . would normally be entitled to present witnesses" (Wolff,

supra, 418 U.S. at p. 566, italics added) subject to the "necessary discretion [of prison

officials] . . . to refuse to call witnesses that may create a risk of reprisal or undermine

authority." (Ibid.) The plain language of Wolff, as construed by numerous subsequent

federal court opinions, does not support a blanket prohibition on witnesses in gang

validation proceedings. Additionally, although the Fernandez court, as well as the

People on appeal, relied on Wilkinson v. Austin, supra, 545 U.S. 209 as supporting a

policy of a blanket ban on witnesses, Wilkinson only approved Ohio's blanket limitation

on witnesses when classifying prisoners for placement in a "Supermax" facility. The

People on appeal argue Wilkinson controls here because validating a gang member and

placing him into a SHU is analogous to classifying prisoners for placement into a

Supermax facility. However, the Wilkinson court qualified the reach of its decision by


                                              13
specifically stating that, "Ohio is not, for example, attempting to . . . revoke good time

credits for specific, serious misbehavior [citing Wolff] where more formal, adversary-type

procedures might be useful" (id. at p. 228), which convinces us Wilkinson was careful to

preserve Wolff's due process protections when the administrative decision, as here, does

result in "the forfeiture or withholding of good-time credits, which affects the term of

confinement. . . ." (Wolff, supra, 418 U.S. at p. 547.) Because Wilkinson expressly

cautioned it was not examining the type of administrative proceeding that could affect the

term of confinement, we are unconvinced that Wilkinson eroded the protections required

under Wolff, and Fernandez mistakenly imported Wilkinson's rationale when assessing

the adequacy of the due process protections provided under California's decisionmaking

process for gang validation.7




7       At least one court has observed, although in a different context, that whether Wolff
rather than Wilkinson should control for gang validation procedures resulting in a transfer
to a SHU "depends, in significant part, on whether the prisoner's transfer to the SHU is
characterized as disciplinary or administrative" and that "[a] review of Supreme Court
decisions regarding procedural process in prisons does indicate that the loss of good time
credits is a punitive measure (related to disciplinary reasons) that changes the due
process analysis." (Cook v. Cate (N.D.Cal., Aug. 14, 2014, No. 11–cv–06581–YGR
(PR)) ___F.Supp.2d ___ [2014 WL 4185718], *12, italics added.) The court then noted
that, "in the instant case, California is revoking good-time credits for inmates who are
housed in the SHU, which the Supreme Court implies requires more adversarial
procedures. Wolff itself is also instructive, there the Supreme Court explained: '[t]he
deprivation of good time is unquestionably a matter of considerable importance. The
State reserves it as a sanction for serious misconduct, and we should not unrealistically
discount its significance.' [Quoting Wolff, supra, 418 U.S. at p. 561.] Therefore, it is
possible that California's decision to revoke good time credits has converted SHU
assignment into a punitive measure (i.e., for disciplinary reasons) requiring more due
process protections." (Id. at p. *13, italics added.)
                                             14
       The People's remaining arguments do not undermine our conclusion that the gang

validation process applied to Salinas here, which brought with it the loss of custody

credits, denied Salinas the due process right to seek to call witnesses as mandated by

Wolff. For example, the People cite In re Jenkins (2010) 50 Cal.4th 1167 and In re

Cabrera, supra, 55 Cal.4th 683 for the proposition that classification decisions are vested

in the prison authorities and courts should defer to their construction and application of

the classification scheme. Neither case addressed whether, when an inmate is subjected

to the gang validation process and loses custody credits as a result of that determination,

the inmate may categorically be denied the right to call witnesses as mandated by Wolff.

The People also cite In re Johnson, supra, 176 Cal.App.4th 290 to argue the due process

clause does not confer a protected interest in preventing adverse state action during

incarceration or protect against every change in the conditions of confinement having an

adverse impact on the prisoner. Although Johnson held there was no right to habeas

review in inmate disciplinary actions not resulting in the loss of custody credits (id. at pp.

296-297), Johnson explicitly cautioned it was not evaluating disciplinary decisions that

do result in a denial of custody credits. (Ibid. [noting a "line of cases . . . hold[ing] that,

because California and other states have legislatively granted inmates the right to conduct

credits and created specific statutory and administrative procedural safeguard

mechanisms that must be invoked before an inmate can be deprived of conduct credits, a

vested liberty interest protected by the due process clause is created"].)

       We are left the question of the appropriate remedy. As did the court in In re

Fernandez, supra, 212 Cal.App.4th at pages 1214 to 1215, we believe "the appropriate

                                               15
remedy is to attempt, as closely as possible, to return [Salinas] to the position he would

enjoy if the gang validation had been unsuccessful. We shall vacate the gang validation

decision and direct prison officials to expunge it from [Salinas's] prison file . . . . At the

same time, our decision does not preclude prison officials from prospectively initiating a

new validation procedure" that provides Salinas with the opportunity to call witnesses as

mandated by Wolff. Additionally, the custody credits Salinas would have accrued during

the time he was improperly placed in SHU shall be reinstated.

                                       DISPOSITION

       The relief sought in the petition for writ of habeas corpus is granted and the CDCR

is directed to vacate Salinas's gang validation decision and expunge the validation

decision from his prison central file. CDCR is further directed to (1) report the

expungement of Salinas's validation to all gang-related law enforcement databases and

clearinghouses to which the original validation was reported previously, (2) cease

housing Salinas based on the vacated gang validation decision, and (3) reinstate any

custody credits forfeited by Salinas as a result of the validation decision.



                                                                               McDONALD, J.

WE CONCUR:


HALLER, Acting P. J.


AARON, J.



                                              16